U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2010 oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act For the transition period from N/A to N/A Commission File No. 333-137170 United Mines, Inc. (Name of small business issuer as specified in its charter) Arizona 83-0452269 State of Incorporation IRS Employer Identification No. 11924 North Centauras Place, Oro Valley, AZ85737 (Address of principal executive offices) (520) 742-3111 (Issuer’s telephone number) None (Former name, former address, and former telephone number since last report) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, $0.001 par value per share (Title of Class) Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days: Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨Non–Accelerated filer¨Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act).Yes¨Nox Transitional Small Business Disclosure Format (check one): Yes  No  Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at May 14, 2010 Common stock, $0.001 par value 1 UNITED MINES, INC. INDEX TO FORM 10-Q FILING FOR THE THREE MONTHS ENDED MARCH 31, 2 TABLE OF CONTENTS PART I FINANCIAL INFORMATIONPAGE PART I - FINANCIAL INFORMATION Page Item 1. CondensedFinancial Statements 3 Balance Sheets 4 Statements of Income 5 Statement of Cash Flows 6 Notes to Financial Statements 7 Item 2. Management Discussion & Analysis of Financial Condition and Results of Operations 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 27 Item 4T. Controls and Procedures 27 PART II - OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 33 Item 4. Removed and Reserved 33 Item 5 Other information 33 Item 6. Exhibits 33 2 PART I – FINANCIAL INFORMATION Item 1. Interim Financial Statements and Notes to Interim Financial Statements The accompanying reviewed interim financial statements have been prepared in accordance with the instructions to Form 10-Q.Therefore, they do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles.Except as disclosed herein, there has been no material change in the information disclosed in the notes to the financial statements included in the Company's annual report on Form 10-K for the year ended December 31, 2009.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.Operating results for the three months ended March 31, 2010 are not necessarily indicative of the results that can be expected for the year ending December 31, 2010. 3 UNITED MINES, INC. (A Exploration Stage Company) BALANCE SHEETS March 31, December 31, ASSETS: (unaudited) (audited) CURRENT ASSETS Cash $ $ Prepaid expense - Total current assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Other assets - mining claims Deposit TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY: CURRENT LIABILITIES: Notes payable $ $ Accounts payable - Accrued expenses and other liabilities Advances from affiliates Total current liabilities Total liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY: Common stock, $.001 par value, 100,000,000 shares authorized; 10,966,097 and10,987,597 issued and outstanding as of March 31, 2010 and December 31, 2008, respectively Additional paid-in capital Accumulated deficit during this exploration stage ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed financial statements. 4 UNITED MINES, INC. (A Exploration Stage Company) STATEMENTS OF OPERATIONS - (unaudited) For the Period Three Months Ended from August 20, 1999 March 31, (inception) through March 31, 2010 REVENUES: Revenues $
